DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
*    Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Claim Rejections - 35 USC ' 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	
*	      Claims 1-20 are  rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by Ikegawa et al. (USPGPub No. 20180205396) or, in the alternative, Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Ikegawa and (USP No. 7900125) to  Liu as decision routine/majority voting/selecting approach in Ikegawa may entail generation of both hard and soft decisions as seen in Liu with a motivation of improved reliability in processing uncorrectable data, e.g., Liu’s Fig. 2: Block 215 & col 9 lines 1-12, col 8 lines 43-52: “Notably, both hard majority detection and soft majority detection may be used individually or in a combined manner. For example, hard majority detection may be used to make a binary decision as to whether the respective bit values 300 should be 1s or 0s. Then soft majority detection may be used for each bit to determine the corresponding reliability information. In other words, hard majority detection declares bit values based on the hard majority detection threshold, then soft majority detection may be used to determine how reliable that declaration is (or isn't)… “
col 10 lines 1-12” Further, the inventive system utilizes the hard and soft majority detection to recover data that would otherwise be labeled as uncorrectable, or bad, because the number of errors exceeds the error correction capability of the ECC. For example, hard and soft majority detection may provide significant gain improvements over conventional detection means to detect and/or correct errors.”Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

.

	As per Claims 1-20, Ikegawa discloses  storage of received data via parallel structure wherein redundant copies of same data along with error correction information are concurrently stored, wherein error estimation or detection is effected for same stored data at retrieval, wherein hard decision unit via a majority selector/voter allows for outputting corrected data in presence of errors or non-corrected data, and wherein majority selection may involve logical -para. 28-operation such as compare/XOR logic, e.g., Figs. 1-2, 5, 8 and paras.:  “24] As discussed in additional detail below, such techniques include storing multiple copies of the data in different portions of individual memory devices, or in different memory devices within a system. Majority voting schemes and the use of error correction codes are used to reliably recover the preprogrammed data which can then be used by the system in which the memory storing the preprogrammed data is included. 
0026] FIG. 1 illustrates memory 100 that stores three data groups 110, 120, and 130. In some embodiments, the memory 100 is a single integrated circuit memory device such as an MRAM memory device. In other embodiments, the memory 100 is a group of memory devices where each memory device is on a separate integrated circuit or chip. Each of the data groups 110, 120, and 130 is originally preprogrammed in the memory to represent duplicate copies of the same data group. In other words, there are multiple copies of the data stored in the memory 100 to provide redundancy. Thus, when originally preprogrammed, each of the data groups 110, 120, and 130 is identical in terms of the bits included within the data group. While FIG. 1 shows three copies of the data group being stored within the memory 100, other embodiments store more than three copies of the same data group in different locations within the memory 100. For example, 5, 7, 9, 11, 13, 15, or more copies of the same data group can be stored within the memory 100.
0027] Each data group includes a data portion that includes a plurality of data bits as well as a set of error correction code (ECC) information, where the ECC information in each data group is determined based on the plurality of data bits included in that data group and can be used to correct errors in the plurality of data bits included in that data group. 

    PNG
    media_image1.png
    374
    507
    media_image1.png
    Greyscale


As is shown, data group 110 includes data 112 and ECC information 114. Similarly, data group 120 includes data 122 and ECC information 124, while data group 130 includes data 132 and ECC information 134. While all the bits included in the data groups 110, 120, and 130 are initially identical after being preprogrammed, following subsequent manufacturing operations that expose the memory 100 to adverse conditions, some of the bits within one or more of the data groups can be corrupted such that the stored bits within a single data group may not correspond to the bits originally programmed.
FIG. 2 illustrates an example of a majority voting scheme used to generate a majority data group 140 from three data groups 110, 120, and 130 that were originally stored as redundant copies of the data group attempting to be recovered… The majority voting scheme compares each bit in each data group with the corresponding bits in the other data groups and selects a bit value for each bit location corresponding to the majority state of the bits in the different data groups….As one of ordinary skill in the art appreciates, there are many logic circuits that can implement majority voting schemes. In some embodiments, after the data is read from the multiple redundant locations a processor performs the operations associated with majority voting. While majority voting provides a way to compare multiple redundant copies of the same data groups stored in memory, the error correction provided by such majority voting schemes is often not sufficient to provide the level of reliability needed to recover important data associated with system startup or other system-critical operations.
0034] At 220 a recovered data set is regenerated using the majority data group by applying the set of ECC information in the majority data group to the plurality of data bits in the majority data group to correct any errors detected. Thus, after using the majority voting scheme to arrive at a majority data group, the ECC information included in the majority data group is used to detect and correct any errors within the data bits in the majority data group. This additional level of error detection and correction helps to further reduce the effect of any errors that may have occurred to bits in the redundant copies of the preprogrammed data during operations that occur following such preprogramming.”
As per Claims:
1,Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,            storage controller comprising: a plurality of parallel input channels (para. 26)  configured for -e.g., Ikegawa’s para. 28” xor/comparing_logical operation on the plurality of data to generate operation data; an error -e.g., Ikegawa’s paras. 18, 24, 27-29 _correction unit configured to generate error correction data by correcting(paras. 31-34 & Fig.3: 218, 220)  an error of the operation data; and a selection unit (paras. 34-36 & Figs.5 and 8)  configured to select one of the operation data or the error -e.g., Ikegawa’s paras. 18, 24, 27-29 _correction data based on the error information. 
2,Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage controller of claim 1, wherein the decision unit includes: a hard decision unit configured to generate hard decision operation data by performing a -e.g., Ikegawa’s Fig. 2 & paras.  24, 28-29 _majority decision -e.g., Ikegawa’s para. 28” xor/comparing_logical operation on corresponding -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits of the plurality of data. 3,Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage controller of claim 2, wherein each of the corresponding -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits has a first value or a second value, and wherein the hard decision unit sets a bit value of the hard decision operation data to the first value when -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits having the first value among the corresponding -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits are more numerous than bits having the second value among the corresponding -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits. 
Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage controller of claim 3, wherein the hard decision unit generates hard decision error data based on the plurality of data, and wherein the hard decision unit sets a bit value of the hard decision error data to a first -e.g., Ikegawa’s para. 28” xor/comparing_logical value when the corresponding -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits have both of the first value and the second value and when a difference between a number of -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits having the first value among the corresponding bits and a number of bits having the second value among the corresponding bits is equal to or less than a predetermined value. 5,Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage controller of claim 4, wherein the hard decision error data indicate locations where -Also see Liu’s col 10 lines 1-12_uncorrected errors are likely to exist in the hard decision operation data. 6,Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage controller of claim 1, wherein the decision unit includes: a -e.g., Ikegawa’s para. 28” xor/comparing_logical OR circuit configured to perform a -e.g., Ikegawa’s para. 28” xor/comparing_logical OR operation on corresponding -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits of the plurality of data; a -e.g., Ikegawa’s para. 28” xor/comparing_logical AND circuit configured to perform a -e.g., Ikegawa’s para. 28” xor/comparing_logical AND operation on the corresponding bits; a -e.g., Ikegawa’s Fig. 2 & paras.  24, 28-29 _majority voting circuit configured to perform a -e.g., Ikegawa’s Fig. 2 & paras.  24, 28-29 _majority decision -e.g., Ikegawa’s para. 28” xor/comparing_logical operation on the corresponding bits; and a -e.g., Ikegawa’s para. 28” xor/comparing_logical OR operation, the -e.g., Ikegawa’s para. 28” xor/comparing_logical AND operation or the -e.g., Ikegawa’s Fig. 2 & paras.  24, 28-29 _majority decision -e.g., Ikegawa’s para. 28” xor/comparing_logical operation, and generate a selected one of the results as hard decision operation data. 
7,Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage controller of claim 1, wherein the decision unit includes: a hard decision unit configured to generate hard decision operation data by performing a first -e.g., Ikegawa’s para. 28” xor/comparing_logical operation on corresponding -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits of the plurality of data; and a -Also see Liu’s col 10 lines 1-12-soft decision unit configured to generate -Also see Liu’s col 10 lines 1-12-soft decision error data by performing a second -e.g., Ikegawa’s para. 28” xor/comparing_logical operation on the corresponding bits of the plurality of data. 
8,Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage controller of claim 7, wherein each of the corresponding -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits has a first value or a second value, and wherein the -Also see Liu’s col 10 lines 1-12-soft decision unit generates the -Also see Liu’s col 10 lines 1-12-soft decision error data based on the plurality of data, and the -Also see Liu’s col 10 lines 1-12-soft decision unit sets a bit value of the -Also see Liu’s col 10 lines 1-12-soft decision error data to a first -e.g., Ikegawa’s para. 28” xor/comparing_logical value when the corresponding bits have both of the first value and the second value. 
Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage controller of claim 8, wherein the -Also see Liu’s col 10 lines 1-12-soft decision error data indicate locations where -Also see Liu’s col 10 lines 1-12_uncorrected errors are likely to exist in the hard decision operation data. 
10,Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage controller of claim 7, wherein the storage controller further includes: a -e.g., Ikegawa’s para. 28” xor/comparing_logical OR gate configured to perform a -e.g., Ikegawa’s para. 28” xor/comparing_logical OR operation on the error information from the error estimation unit and on attention information from a host such that the selection unit selects one of the operation data or the error -e.g., Ikegawa’s paras. 18, 24, 27-29 _correction data based on an output of the -e.g., Ikegawa’s para. 28” xor/comparing_logical OR gate.
11,Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage controller of claim 10, wherein the selection unit selects the hard decision operation data regardless of the error information when the attention information indicates that the error level of the plurality of data is lower than a reference value. 
12,Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage controller of claim 1, wherein the error estimation unit receives information indicating the error level of the plurality of data from a host, and the information received from the host is information that is related with a storage memory and accumulated while the storage memory is operating after the storage controller and the storage memory are established in a storage system. Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage system comprising: a storage memory configured to store a plurality of data in a plurality of substantially redundant memory channels, respectively; and a storage controller comprising: an error estimation unit configured to generate error information by estimating an error level of the plurality of data; a decision unit configured to perform a -e.g., Ikegawa’s para. 28” xor/comparing_logical operation on the plurality of data to generate operation data; an error -e.g., Ikegawa’s paras. 18, 24, 27-29 _correction unit configured to generate error -e.g., Ikegawa’s paras. 18, 24, 27-29 _correction data by correcting an error of the operation data; and a selection unit configured to select one of the operation data or the error correction data based on the error information. 14,Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage system of claim 13, wherein the decision unit includes: a hard decision unit configured to generate hard decision operation data by performing a -e.g., Ikegawa’s Fig. 2 & paras.  24, 28-29 _majority decision -e.g., Ikegawa’s para. 28” xor/comparing_logical operation on corresponding -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits of the plurality of data. 15,Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage system of claim 14, wherein each of the corresponding -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits has a first value or a second value, and wherein the hard decision unit sets a bit value of the hard decision operation data to the first value when -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits having the first value among the corresponding bits are more numerous than bits having the second value among the corresponding bits. 
Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage system of claim 15, wherein the hard decision unit generates hard decision error data based on the plurality of data, and wherein the hard decision unit sets a bit value of the hard decision error data to a first -e.g., Ikegawa’s para. 28” xor/comparing_logical value when the corresponding -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits have both of the first value and the second value and when a difference between a number of -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits having the first value among the corresponding bits and a number of bits having the second value among the corresponding bits is equal to or less than a predetermined value. 17,Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage system of claim 13, wherein the decision unit includes: a hard decision unit configured to generate hard decision operation data by performing a first -e.g., Ikegawa’s para. 28” xor/comparing_logical operation on corresponding -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits of the plurality of data; and a -Also see Liu’s col 10 lines 1-12-soft decision unit configured to generate -Also see Liu’s col 10 lines 1-12-soft decision error data by performing a second -e.g., Ikegawa’s para. 28” xor/comparing_logical operation on corresponding bits of the plurality of data. 18,Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage system of claim 17, wherein each of the corresponding -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits has a first value or a second value, and wherein the -Also see Liu’s col 10 lines 1-12-soft decision unit generates the -Also see Liu’s col 10 lines 1-12-soft decision error data based on the plurality of data, and the -Also see Liu’s col 10 lines 1-12-soft decision unit sets a bit value of -Also see Liu’s col 10 lines 1-12-soft decision error data to a first -e.g., Ikegawa’s para. 28” xor/comparing_logical value when the corresponding bits have both of the first value and the second value.
19,Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage system of claim 18, wherein the -Also see Liu’s col 10 lines 1-12-soft decision error data indicate locations where -Also see Liu’s col 10 lines 1-12_uncorrected errors are likely to exist in the hard decision operation data. 
20,Ikegawa discloses,  in  e.g., Figs. 1-2, 5, 8 and related description at paras. 24-27 et seq.,             storage controller comprising: a plurality of parallel input channels configured for simultaneously receiving a plurality of data from a plurality of substantially redundant memories, respectively; an error estimation unit configured to generate error information by estimating an error level of the plurality of data; a decision unit configured to perform a -e.g., Ikegawa’s para. 28” xor/comparing_logical operation on the plurality of data to generate operation data, the decision unit including a hard decision unit and a -Also see Liu’s col 10 lines 1-12-soft decision unit, the hard decision unit being configured to generate hard decision operation data by performing a -e.g., Ikegawa’s Fig. 2 & paras.  24, 28-29 _majority decision -e.g., Ikegawa’s para. 28” xor/comparing_logical operation on corresponding -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits of the plurality of data, the -Also see Liu’s col 10 lines 1-12-soft decision unit being configured to generate -Also see Liu’s col 10 lines 1-12-soft decision error data by performing a second -e.g., Ikegawa’s para. 28” xor/comparing_logical operation on the corresponding -e.g., Ikegawa’s Fig. 2 & paras. 33- 34 _bits of the plurality of data; an error -e.g., Ikegawa’s paras. 18, 24, 27-29 _correction unit configured to generate error -e.g., Ikegawa’s paras. 18, 24, 27-29 _correction data by -e.g., Ikegawa’s paras. 18, 24, 27-29 _correcting an error of the operation data; and a selection unit configured to select one of the operation data or the error -e.g., Ikegawa’s paras. 18, 24, 27-29 _correction data based on the error information.
                ****
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub No. 20060184856) to Suzuki discloses method for operating a storage device,  “wherein a control circuit includes an address selector for selecting an error correction internal address signal, generated cyclically for access to the data memory cell array and a redundant data memory cell array, or an external address signal input from outside, latching and then outputting the selected signal as the internal address signal; and wherein the address selector retains the internal address signal without updating the internal address signal, when the error detection signal indicates detection of an error. …”  

Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112